            Case 4:21-cv-00138-P Document 3-1 Filed 02/11/21             Page 1 of 1 PageID 47


                                       United States District Court
                                           Northern District of Texas

      Karen Mitchell                                                             Fort Worth Division
      Clerk of Court
                                              February 11, 2021

      141st Judicial District Court
      100 North Calhoun Street
      Fort Worth, TX, 76196




      RE: 4:21-cv-00138-P

                    Style: Durbois et al v. Deutsche Bank National Trust Company

      Dear Clerk:

             Enclosed is a certified copy of an Order and/or Judgment remanding the above captioned
      case back to the 141st Judicial District Court, Tarrant County, TX , 141-323231-21
      along with a copy of the docket sheet.

               If you have any questions regarding this matter, I may be reached at 817.850.6631 .




                                                              Sincerely,
                                                              Karen Mitchell, Clerk
                                                                  s/Wendy Camargo
                                                              By: _______________
                                                                  Deputy Clerk

Enclosure



cc:         Counsel of Record
            Case file (public entry)
